In an action brought in the Municipal Court of the City of New York, Borough of Queens, Fourth District, to recover damages for personal injuries sustained by respondent when appellant’s automobile backed into him, a judgment was entered on the verdict of a jury in favor of appellant. The Appellate Term reversed the judgment and ordered a new trial. By permission of this court an appeal has been taken from the order of the Appellate Term, the appellant having filed the stipulation for judgment absolute required by rule XXYI of the rules of this court. Order unanimously affirmed, judgment absolute directed in favor of respondent against appellant, pursuant to said stipulation, with costs in all courts, and matter remitted to said Municipal Court for the assessment of damages. No opinion. Present — Nolan, P. J., Wenzel, MaeCrate, Schmidt and Murphy, JJ.